Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 1 of 22

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

CATHERINE RUIZ ; CIVIL NO.
Plaintiff

V.

COSTCO WHOLESALE

CORPORATION
Defendant : JUNE 8, 2020

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §1336 and 28 U.S.C. §1446, the defendant, Costco
Wholesale Corporation, hereby submits this notice of removal of the above lawsuit
filed in the Superior Court of Connecticut for the Judicial District of Danbury at
Danbury with a Return Date of June 30, 2020 to the United States District Court
for the District of Connecticut.

The basis for such removal is diversity jurisdiction pursuant to 28 U.S.C.
§1332 as the plaintiff is a citizen of New York and the defendant is a corporation
with a principal place of business in Issaquah, WA. The State Court Complaint
does not specify the amount of alleged damages. However, plaintiff alleges bodily
injuries and if the matter is not removed plaintiff may amend her Complaint to

allege injuries, the value of which may exceed $75,000.00. A copy of the
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 2 of 22

Summons and Complaint filed in Danbury Superior Court is attached hereto as
Exhibit “A”.

Costco Wholesale Corporation has, as of this date, notified the Connecticut
Superior Court of the filing of this Notice of Removal. A copy of the Notice of
Removal filed in the Connecticut Superior Court is attached hereto as Exhibit “B”.

Pursuant to the Standing Order on removed cases, a Statement of

Removed Case and a Notice of Pending Motions are being filed simultaneously

herewith.

Finally, a copy of the Civil Cover Sheet is attached hereto as Exhibit “C’.

THE DEFENDANT,
COSTCO WHOLESALE CORPORATION

/s/ Miles Esty
Miles Esty, Esq.
Esty & Buckmir, LLC
2340 Whitney Avenue
Hamden, CT 06518
Tel: (203) 248-5678
Fax: (203) 288-9974
E-Mail: mesty@estyandbuckmir.com
Fed Bar No. CT#: 08867
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 3 of 22

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

CATHERINE RUIZ /  CIVILNO.
Plaintiff

V.

COSTCO WHOLESALE

CORPORATION
Defendant / JUNE 8, 2020

CERTIFICATE OF SERVICE

| hereby certify that on June 8, 2020 a copy of the defendant’s Notice of
Removal was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation
of the Court's electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

THE DEFENDANT,
COSTCO WHOLESALE CORPORATION

/s/ Miles Esty
Miles Esty, Esq.
Esty & Buckmir, LLC
2340 Whitney Avenue
Hamden, CT 06518
Tel: (203) 248-5678
Fax: (203) 288-9974
E-Mail: mesty@estyandbuckmir.com
Fed Bar No. CT#: 08867
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 4 of 22

EXHIBIT A
SUMMONS - CPYVIL For information on STATE OF CONNECTICUT
JD-CV-1 Rav. 2-20 — ADA accommodations, SUPERIOR COURT
C.G.S. §§ 81-346, §1-347, 51-349, 51-350, 62-45a, 52-48, 52-259: contact 4 court clerk or

PB. §§ 3-4 through 5-21, 8-1, 10-13

instructions are on page 2.

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 5 of 22

 

  

www judetgoy \¢

Se)

 

 

go to: www Jud. cLgov/ADA.

 

[| Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

[x] Select if ammount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE,

[x] Select if claiming other relief in addition to, or in place of, money or damages.

 

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.

 

 

 

 

 

 

 

 

Address of court clerk (Number, sireef, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)
141 WHITE STREET, DANBURY, CT 06840 (860) 626 —- 2100 06/30/2026

ix) Judicial District GLA. At (Cio Town) Case type code (See list on page 2)

[| Housing Session [1] Number: | DANBURY Major. T Minor: 03

For the plaintiff(s) enter the appearance of:

Name and address of attorney, jaw firm or plaintiff f self-represented (Number, street, town and zip code} Juris number (if atomey or law fir)
CRAMER AND ANDERSON, LLP «46 WEST STREET, P.O. BOX 278, LITCHFIELD, CT 067859 012732

 

 

Telephone number

(860 ) 567 ~ 3718

Signature of plaintiff (if seif-represented)

 

 

The attorney or law firs appearing for the plaintiff, or the plaintiff if E-mail address for delivery of papers under Section 10-13 of the
self-represented, agrees to accept papers (service) electronically Connecticul Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book. [<| Yes [| No | CSOCHACKI@CRAMER-ANDERSON.COM

 

 

 

 

 

 

 

 

 

 

 

 

Parties Name (Last, First, Middle initial) and address of each party (Number; street; P.O. Bax; town; siate: zip; country, if not USA)
Firat Name: RUIZ, CATHERINE
plaintiff | address: 10 OAK TRAIL COURT, CARMEL, NY 10542 p04
Additional | Name:
plaintiff Address: P02
First Name: COSTCO WHOLESALE CORPORATION - 999 LAKE DRIVE, ISSAQUAH, WA 98027
defendant | Address: A/F/S: CT CORPORATION SYSTEM «67 BURNSIDE AVENUE, EAST HARTFORD, CT 06106-3408 D-04
Additional | Name:
defendant | Address: D-02
Additional | Name:
defendant | Address: 0-03
Additional | Name:
defendant | Address: 0-04
Total number of plaintiffs: 04 Total number of defendante:01 | [_] Form JD-CV-2 attached for additional parties

 

 

Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
it must be fled on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
court on the Return Date unless you receive a separate notice telling you to appear,

£0

if you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance

form at the courl address above, or on-line at httos://ud ct goviwebforme/.

4, if you believe thal you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found ina
superior court law library or on-line at hitps://www. jud.ct.covipb.Atm.

5, Ifyou have questions about the summons and complaint, you should talk to an attorney.
The court staff is ngbellowed itp give advice on legal matters.

 

 

 

 

 

Date c od. properQox) [3 Commissioner of Superior Court | Narne of person signing

05/20/2020 one 7 ‘a Cer | CHRISTOPHER J. SOCHACKI, ESQ.
if this summons is signed by a Clea For Court Use Only

a. The signing has been done so that the plaintiff(s) will not be denied access to the courts. File Date

b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law,

c. The court staff is not permitted fo give any legal advice in connection with any lawsuit.

c. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any

errors or omissions in the summons, any allegations contained in the complaint, or the service of the
summons of complaint.

 

| certify | have read and | Signed (Seitrepresented plaintit Date Docket Number

understand the above:

 

 

 

 

 

Page 1 of 2
 

Instructions

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 6 of 22

1. Type or print legibly. if you are a self-represented party, this summons must be signed by a clerk of the court.

4. ff there is more than one defendant, make a capy of the
this summons. Each copy of the summons must show
plaintifts or more than four defendants, comple

and ail copies of the surnmons.

3. Alfach the summons to the complaint, and attach a co

Summons Continuation of Parties form, if applicable.

4. After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
Do not use this summons for the foliowing actions:
fa) Family matters (for example divorce, child support
custody, paternity, and visitation matters)

(b) Any actions or proceedings in which an alfachment,
garnishment or replevy is sought

{c) Applications for change of name

(G) Probate appeals

Gase Type Codes

summons for each additional defendant. Each defendant rust receive a copy of
who signed the summons and when it was Signed. if there are more than two
fe the Civil Summons Continuation of Parties (form JD-CV-2) and attach it fo the original

opy of the summons to each capy of the complaint. include a copy of the Civi}

(e) Administrative appeals

(0 Proceedings pertaining to arbitration
(9) Summary Process (Eviction) actions
(h) Entry and Detainer proceedings

{) Housing Code Enforcement actions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mason CODE MAJOR | CODE
pEscRIPTION | Mele” MINOR DESCRIPTION DESCRIPTION | Mser! MINOR DESCRIPTION
Contracts © 00 | Construction - All other Property P00 | Foreclosure
C10 | Construction - State and Local P40 | Partition
C20 | Insurance Policy P20 | Quiet TileMischarge of Mortgage or Lien
G30 | Specific Performance P30 | Asset Forfeiture
C40 | Collections P90 | All other
C50 | UninsuredUnderinsurad Motorist Coverage
G60 | Uniform Limited Liability Company Act~C.G.S, 34-243
G90 | All other Torts (Other T02 | Defective Premises - Private - Snow or Ice
than Vehicular} | 103 | Defective Premisas - Private . Other
Eminent E00 | State Highway Condemnation T41 | Detective Premises - Public Snow or leo
Domain E10 | Redevelopment Condemnation T12 | Defective Premises ~ Public - Other
E20 | Other State or Municipal Agencies 720 | Products Liability - Other than Vehicular
QO | Public Uliities & Gas Transmission Companies T28 | Malpracticn - Medical
£90 | All other T29 | Malpractice - Legal
T30 | Malpractice ~ All other
Housing H10 | Housing - Return of Security Deposit T40 | Assault and Battery
H12 | Housing - Rent and/or Damages 78a Defamation
H40 | Housing - Housing - Audita Querela/njunction 781 | Animals - Dog
H 50 | Housing - Administrative Appes! T68 Animals - Other
H6O | Housing - Municipal Enforcement 176 False Arrest
H90 | Housing All Other 17) | Fire Damage
780 | All other
i 0 | lejunction
Miscellaneous " 0 Receivership ‘Vehicular Torts | VG1 | Motor Vehicles’ - Driver and/or Passenger(s) ve. Drivers)
MiG | Receivership for Abandonad/Blighted Property V 04 | Motor Vehicies’ - Padasivian vs, Driver
(20 | Manders ¥V0Q5 | Motor Vehiclest - Properly Damage only
M30 | Habeas Corpus (extradition, release from Penal Inatitution) VOB | Motor Vehiclo* - Products Liability Including Warranty
M40 | Arbitration V08° | Moter Vehicle’ - All other
M80 | Geclaratory Judgment Vi0 | Boats
M63. | Bar Discipline V20_ | Airplanes
M66 | Depariment of Labor Unemployment Compensation Va0 | Railroads
Enforcement V40 | Snowmoblias
M6@ | Bar Disciplina - inactive Status vao Al other oo
M70 | Municipal Ordinance and Regulation Enforcament Motor vaneles meude Sars, trucks,
MBO | Foreign Civil Judgments - C.G.8, $2-604 & 0.0.8. 500-30 motoreycies, and mator scooters.
u a nel “me eee to Reguiar Docket Wills, Estates W40 | Canstruction of Wills and Trusts
‘orsign Protective Order .
M89 | CHRO Action in the Public Interest PA. 49.93 and Trusts W90 | Al other
hi $0 | All other

 

Page 2 of 2

 
 

46 West Street * P.O. Box 278 * Litchfield, CT O6759-0278 * (260) 567-871

* Juris # 12732

 

 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 7 of 22

RETURN DATE: JUNE 30, 2020 SUPERIOR COURT
CATHERINE RUIZ JUDICIAL DISTRICT OF DANBURY
Vv. AT DANBURY
COSTCO WHOLESALE
CORPORATION MAY 20, 2020
COMPLAINT

1,

At all times relevant to this Complaint, Plaintiff, Catherine Ruiz, was a resident of

the state of New York, and resides at 10 Oak Trail Court, Carmel, NY.

2. Atail times relevant to this Complaint, Defendant, Costco Wholesale Corporation

(hereinafter “Defendant”) was a Washington Corporation, authorized to conduct
business in the State of Connecticut, with a place of business at 200 Federal
Road, Brookfield CT.

At all times relevant to this Complaint, Defendant owned, operated, maintained,
possessed and or had control over a shopping store that sells retail goods -
located at 200 Federal Road, Brookfield, CT, and the attached liquor store
therein. Said premises at all times relevant hereto were held open to club
members, who were invited to purchase retail items.

On or about June 24, 2018, Plaintiff was an invitee of Defendant's property, when
she, upon entering the Defendant's liquor store entrance way, slipped on an
accumulation of water on the floor and fell down thereby causing the injuries and

losses more particularly hereinafter set forth.

 
AMER
Phe

LE

ox

 

n. o&

27

78 © Litchfield, CT O6759-0

PO

46 West Stree

 
    

 

 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 8 of 22

. On or about June 24, 2018, Defendant did not notify any patrons, of the

hazardous and unsafe condition of water accumulation so that they could take

the proper precautions to protect themselves and be aware of the dangerous

condition.

. As a result of the aforementioned negligence and/or carelessness of the

Defendant, the Plaintiff, sustained serious, permanent, and disabling injuries _

where are more particularly hereinafter set forth.

. The Plaintiff's injuries, damages, and losses were proximately caused by the

defective condition of Defendant’s premises and the negligence or carelessness
of Defendant in one or more of the following aspects:

a, in that the Defendant created a hazardous condition, by leaving
water on the entrance floor, so that the Plaintiff would be caused to
slip;

~b, in that the Defendant allowed a dangerous condition or conditions
to exist upon its prernises—specifically, water on the floor of an
entrance where the Defendant knew, or should have known, that
customer traffic would occur and would create an unreasonable risk
of harm to invitees such as the Plaintt

Cc. In that the Defendant failed to properly maintain the premises

where the Plaintiff fell, in a safe condition—specifically keep the

 
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 9 of 22

store’s entrance floor clean of water accumulation, although in the
reasonable exercise of due care, it could have and/or should have
done so;

dd. In that the Defendant failed to provide proper waming to the Plaintiff

2732

% and/or invitees of the existence of a dangerous condition—

specifically, the accumulation of water on the entrance floor,
although in the reasonable exercise of due care, it could have
and/or should have done so by erecting one or more warning signs,
barriers, and/or caution tape;

e. in that the Defendant failed to properly inspect the premises to
determine whether a dangerous condition such as the accumulation

of water on the entrance floor existed upon the premises in such a

 

manner so as to endanger the safety of invitees such as the
Plaintiff, although in the exercise of reasonable care it could have
and should have done so;

f, in that the Defendant failed to take proper steps to remove, correct,
and/or remedy the existence of a dangerous condition—
specifically, failed to remove, mop, or clean up the accumulation of
water on the entrance floor, under circumstances where it knew or

should have known that harm to invitees such as the Plaintiff as a

tao

 

 

 
 

729
ioe.

2567-8718 « Juris # 327

= (860

.O. Box 27&

 

® Litchfela, CT 06759-0278

 

 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 10 of 22

result of said dangerous condition was reasonably foreseeable, and
in the exercise of reasonable due care, it could have and/or should
have done so;

g. In that the Defendant created a dangerous condition by not timely
removing, cleaning, and/or remedying the existence of a dangerous
condition—specifically, the aforementioned accumulation of water
on the entrance floor, under circumstances where it knew or should
have known that harm to invitees such as the Plaintiff as a result of
said dangerous condition was reasonably foreseeable, and in the
exercise of reasonable due care, it could have and/or should have
done so; and

h. In that the Defendant failed to hire, contract and/or engage diligent
agents and/or employees to sufficiently maintain, manage and
control the condition of the store floor so as to maintain safe
conditions for invitees such as Plaintiff,

8. As a proximate result of said defective condition of Defendant’s premises and the
negligence or carelessness of Defendant's, its agents, servants, and employees,
the Plaintiff sustained the following injuries of a serious, painful, and permanent
nature:

a. Blunt force trauma to the right knee;

 
 

 

“OD

es

9-027

=

Box 27S * Litchfield, CT O67

  

Pa

B
2
fl
a
&
wo
9

 

 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 11 of 22

Blunt force trauma to the right shoulder:

Bruising and swelling of the right anterior knee with patellar tenderness:
Bruising of the right shoulder,

Hyperextension of back;

Exacerbation of a compression deformity/fracture of T12:

Superior endplate T2 signal hyperintensity with associated focal kyphosis
at 111-112;

L1 wedge compression fracture;

Sacroiliitis;

Cervical facet arthrosis;

Myofascial pain:

Localized pain of the buttocks:

. Pain and discomfort of the bilateral hips:

Pain and discomfort of the right shoulder;

Pain and discomfort of the right knee:

Pain and discomfort of the lumbar spine;

Pain and discomfort of the thoracic spine;

Pain, spasm, and discomfort of the cervical spine with crepitus :
Truncated range of motion of the cervical spine:

Pain and strain of the cervical spine:

 
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 12 of 22

: u. Mixed puimonary/respiratory symptoms including but not limited to
dyspnea:
v. Potential future spinal surgery; and
w. Pain, suffering, and emotional distress.
9. Asa further result of Defendant's negligence or carelessness, the Plaintiff,
received permanent damage to her thoracic spine, cervical spine, lumbar spine,

and pulmonary/respiratory systern. She has endured and will continue to endure

 

(B60) 567-8718 * Juris #12732

for an indefinite period of time, great mental and physical pain and suffering.

10.As a further result of Defendant's negligence or carelessness, the Plaintiff has
been and will be permanently restricted and deprived of usual pleasures,
pursuits, diversions, and recreations of life.

11.As a further result of Defendant’s negligence or carelessness, the Plaintiff has

 

undergone medical examinations, chiropractic therapy, physical therapy, spinal

injections, spinal radiofrequency ablation, radiological and diagnostic testing, and

Pay
Ye
@
Dan

as

wo
obs
we

Me

oe

Ss

@

va

been administered powerful medications in an effort to treat, cure, and alleviate
her injuries and conditions.

12.As a further result of Defendant’s negligence and carelessness, the Plaintiff may
require spinal surgical intervention which will demonstrably impact her ability to
work and carry out the day-to-day functions of her life and will more like result in

a permanent disability.

 

 

 
 

 

 

 

46 West Street * BO. Box 278 ° Litchfield, CT 05759-0978 * (BSC) 56?-

 

 

Case 3:20-cv-00789 Documenti Filed 06/08/20 Page 13 of 22

13.As a further result of Defendant’s negligence or carelessness, the Plaintiff and
incurred and will continue to incur medical expenses in an effort to treat, cure,
and alleviate her injuries and conditions.
WHEREFORE, Plaintiff claims:
1. Money damages;

2. Ali other remedies in law the Court deems just.

 

py |

 

Christopher J. Sochacki (#415849)
Cramer & Anderson, LLP

46 West Street, P.O. Box 278

Litchfield, CT 06759

(860) 567-8718

Email: csochacki@crameranderson.com

 

 
eed

 

  
 

DE

Box 278 * Litchfeld, CT 06759-0278 * (S60) 587-8716 * Juris #12732

reat © PO

ah

46 West §

 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 14 of 22 .

RETURN DATE: JULY 14, 2020 : - SUPERIOR COURT

CATHERINE RUIZ JUDICIAL DISTRICT OF DANBURY
Vv. AT DANBURY

COSTCO WHOLESALE CoO. : MAY 20, 2020

STATEMENT OF AMOUNT IN DEMAND
The amount in demand is equal to or greater than Fifteen Thousand
Dollars ($15,000.00), exclusive of interest and costs.

THE PLAIN Pa
CE

 

ch LY J. Sochacki (#415849)
Cramer & Anderson, LLP

46 West Street, P.O. Box 278

Litchfield, CT 06759

(860) 567-8718

Email csochacki@crameranderson.com

 
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 15 of 22

EXHIBIT B
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 16 of 22

DOCKET NO. DBD-CV20-6036191-S SUPERIOR COURT
CATHERINE RUIZ ; J.D. OF DANBURY
VS. | AT DANBURY
COSTCO WHOLESALE CORPORATION JUNE 8, 2020

NOTICE OF REMOVAL

 

The defendant, Costco Wholesale Corporation, hereby gives notice that it
has removed this action to Federal Court. A copy of said removal (without
exhibits) is attached hereto as Exhibit “A”.

THE DEFENDANT,
COSTCO WHOLESALE CORPORATION

__/s/400462
Miles N. Esty, Esq.
Esty & Buckmir, LLC
2340 Whitney Avenue
Hamden, CT 06518
Tel. No. 203-248-5678
Juris No. 415435

 
 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 17 of 22

CERTIFICATE OF SERVICE

| certify that a copy of the above was or will immediately be mailed or
delivered electronically or non-electronically on this date to all counsel and self-
represented parties of record and that written consent for electronic delivery was
received from all counsel and self-represented parties of record who were or will
immediately be electronically served:

Cramer & Anderson
46 West Street

PO Box 278
Litchfield, CT 06759

/s/400462
Miles N. Esty, Esq.
Commissioner of the Superior Court

 
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 18 of 22

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
CATHERINE RUIZ /  CIVILNO.
Plaintiff
V.
COSTCO WHOLESALE
CORPORATION
Defendant / JUNE 8, 2020

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §1336 and 28 U.S.C. §1446, the defendant, Costco
Wholesale Corporation, hereby submits this notice of removal of the above lawsuit
filed in the Superior Court of Connecticut for the Judicial District of Danbury at
Danbury with a Return Date of June 30, 2020 to the United States District Court
for the District of Connecticut.

The basis for such removal is diversity jurisdiction pursuant to 28 U.S.C.
§1332 as the plaintiff is a citizen of New York and the defendant is a corporation
with a principal place of business in Issaquah, WA. The State Court Complaint
does not specify the amount of alleged damages. However, plaintiff alleges bodily
injuries and if the matter is not removed plaintiff may amend her Complaint to

allege injuries, the value of which may exceed $75,000.00. A copy of the
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 19 of 22

Summons and Complaint filed in Danbury Superior Court is attached hereto as
Exhibit “A”.

Costco Wholesale Corporation has, as of this date, notified the Connecticut
Superior Court of the filing of this Notice of Removal. A copy of the Notice of
Removal filed in the Connecticut Superior Court is attached hereto as Exhibit “B”.

Pursuant to the Standing Order on removed cases, a Statement of

Removed Case and a Notice of Pending Motions are being filed simultaneously

herewith.

Finally, a copy of the Civil Cover Sheet is attached hereto as Exhibit “C’.

THE DEFENDANT,
COSTCO WHOLESALE CORPORATION

/s/ Miles Esty
Miles Esty, Esq.
Esty & Buckmir, LLC
2340 Whitney Avenue
Hamden, CT 06518
Tel: (203) 248-5678
Fax: (203) 288-9974
E-Mail: mesty@estyandbuckmir.com
Fed Bar No. CT#: 08867
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 20 of 22

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

CATHERINE RUIZ -  CIVILNO.
Plaintiff

Vv.

COSTCO WHOLESALE

CORPORATION
Defendant / JUNE 8, 2020

CERTIFICATE OF SERVICE

| hereby certify that on June 8, 2020 a copy of the defendant’s Notice of
Removal was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation
of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

THE DEFENDANT,
COSTCO WHOLESALE CORPORATION

/s/ Miles Esty
Miles Esty, Esq.
Esty & Buckmir, LLC
2340 Whitney Avenue
Hamden, CT 06518
Tel: (203) 248-5678
Fax: (203) 288-9974
E-Mail: mesty@estyandbuckmir.com
Fed Bar No. CT#: 08867
 

Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 21 of 22

EXHIBIT C
Case 3:20-cv-00789 Document1 Filed 06/08/20 Page 22 of 22
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Sif INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Catherine Ruiz Costco Wholesale Corporation

JS 44 (Rev. 06/17)

 

(b) County of Residence of First Listed Plaintiff Putnam

(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number)
Christopher Sochacki, Esq., Cramer & Anderson, 46 West Street, PO
Box 278, Litchfield, CT 06759, 860-567-8718

Attorneys (/f Known)
Miles Esty, Esq., Esty & Buckmir, LLC, 2340 Whitney Avenue,
Hamden, CT 06518, 203-248-5678

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) IH. CITEZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State qj © 1 Incorporated or Principal Place go4 a4
of Business In This State
O 2. US. Government A 4 Diversity Citizen of Another State (K2 G 2 Incorporated and Principal Place a5 5
Defendant (Indicate Citizenship of Parties in Item HD of Business In Another State
Citizen or Subject of a Oo 3 O 3. Foreign Nation 06 06
Foreign Country

 

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

   
 

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

[ CONTRACT FORTS
0 130 Insurance PERSONAL INJURY PERSONAL INJURY — | (J 625 Drug Related Seizure C1 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 1 310 Airplane G 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal 0 376 Qui Tam (31 USC
1 130 Miller Act (315 Airplane Product Product Liability [7 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical “PROPERTY RIGHTS O) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights [ 430 Banks and Banking
(1 151 Medicare Act [7 330 Federal Employers’ Product Liability 1 830 Patent 1 450 Commerce
0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal f) 835 Patent - Abbreviated O) 460 Deportation
Student Loans (1 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) OC] 345 Marine Product Liability 5 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY [| TAL. C 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards a 861 HIA (1395 ff) ( 490 Cable/Sat TV
160 Stockholders’ Suits © 355 Motor Vehicle € 371 Truth in Lending Act 01 862 Black Lung (923) 1 850 Securities/Commodities/
CJ 190 Other Contract Product Liability C1 380 Other Personal 01 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 2% 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury © 385 Property Damage 1 740 Railway Labor Act 865 RSI (405(g)) (7) 891 Agricultural Acts
© 362 Personal Injury - Product Liability 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
I REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS 10 790 Other Labor Litigation FEDERAL TAX SUITS Act
(J 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff (1 896 Arbitration
220 Foreclosure 0) 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 11 899 Adininistrative Procedure
230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations O 530 General 1 950 Constitutionality of
CJ 290 All Other Real Property 01 445 Amer. w/Disabilities -] 1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
0 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
(1 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

C1 Original {K%2 Removed from O 3  Remanded from (14 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C. §1332

Alleged premises

 

Brief description of cause:

liability resulting in alleged personal injury

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

 

 

 

 

VII. REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MYes No
VI. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
06/08/2020

/s/ Miles N. Esty

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP JUDGE

MAG. JUDGE
